DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Restriction/Election
Applicant's election with traverse of Group I (claims 19-34) in the reply filed on 2/23/2021 is acknowledged.  The traversal is on the grounds that examiner’s argument is based on what is disclosed in applicant’s specification and not what is currently claimed and that examiner did not articulate why the prior art reads on the amine group of formula V (see Remarks, pg. 3, para 2-3). This is not found persuasive because examiner’s identification of trimethylaminoethylethanolamine from the instant specification was supporting evidence that exemplified trimethylaminoethylethanolamine as a form of formula (V). 
However, examiner acknowledges the compound of the prior art, while referenced in the specification, does not read on the claimed formula (V) as the integer f, which represents the CH2 repeat groups between the two nitrogen atoms is 2 instead of the claimed 3 to 6 (see annotation of trimethylaminoethylethanolamine structure below (left) taken from www.pubchem.ncbi.nlm.nih.gov/ compared to formula (V) (right) as disclosed in claim 19):
	 





    PNG
    media_image1.png
    476
    882
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    452
    788
    media_image2.png
    Greyscale


(Left) Annotation of structure depiction of trimethylaminoethylethanolamine accessed from PubChem (also known as 2-((2-(Dimethylamino)ethyl)(methyl)amino)ethanol). (Right) Formula (V) as claimed.

	Nevertheless, the independent claims lack unity "a posteriori" based on Schmid et al (US 2020/0157018 A1). Schmid et al teaches (B3) a compound having the general formula (V) (L10 having general formula (IA) [0054]): 
     
    PNG
    media_image5.png
    213
    831
    media_image5.png
    Greyscale

	
  


f is an integer of 3 to 6 
(Schmid et al teaches z is an overlapping range from 2 to 20 [0055]; wherein z represents the repeat unit of the CH2 group thus reading on f as claimed);
R11 and R12 is independently a C1-4 alkyl, wherein at least one of R11 and R12 is a H
(Schmid et al teaches R1, equivalent to claimed R11, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R1 is equivalently R12 as claimed); 
R13 and R14 is independently a C1-4 alkyl or H
(Schmid et al teaches R2, equivalent to claimed R13, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R2 is equivalently R14 as claimed).
The requirement is still deemed proper and is therefore made FINAL.

Claims 35-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 25, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al (US 2020/0157018 A1) (effectively filed 12/23/2014) as evidenced by PubChem (“n-Butylphosphorothioic triamide”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/) regarding claim 19.

Regarding claims 19 and 25, Schmid et al teaches at a composition (Q4 [0051]) comprising: 
(A) at least one (thio)phosphoric acid triamide of general formula (I) [0051]
R1R2N – P(X)(NH2)2  		(I) 
wherein X is oxygen or sulphur; 
R1 is independently selected from the group consisting of 
C1-10 alkyl [Schmid et al teaches an overlapping range of C1-20 alkyl], 
C3-10 cycloalkyl [Schmid et al teaches an overlapping range of C3-20 cycloalkyl], 
C6-10 aryl [Schmid et al teaches an overlapping range of C6-20 aryl], and
diaminocarbonyl [Schmid et al teaches dialkylaminocarbonyl], 
R2 is independently selected from the group consisting of  hydrogen, or
R1 and R2 together with the nitrogen atom joining them, form a 5- or 6-membered saturated or unsaturated heterocyclic moiety (radical), which optionally contains (comprises) one or two further heteroatoms selected from the group consisting of nitrogen, oxygen and sulphur [0052]; 
(see Schmid et al also exemplifying component (A) is N-n-butyl-thiophosphoric acid triamide (NBPT) [0046] which anticipates component (A) as shown below):


    PNG
    media_image6.png
    636
    1314
    media_image6.png
    Greyscale


(B) at least one amine compound (L1 [0053]) selected from: 
(B3) a compound having the general formula (V) (L10 having general formula (IA) [0054]): 

    PNG
    media_image5.png
    213
    831
    media_image5.png
    Greyscale
     	
  
wherein: 
f is an integer of 3 to 6 
(Schmid et al teaches z is an overlapping range from 2 to 20 [0055]; wherein z represents the repeat unit of the CH2 group thus reading on f as claimed; further R3x and R4x as taught by Schmid are each hydrogen where x is a value from 1, thus reading on the –(CH2)- group);
R11 and R12 is independently a C1-4 alkyl, wherein at least one of R11 and R12 is a H
(Schmid et al teaches R1, equivalent to claimed R11, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R1 is equivalently R12 as claimed); 
R13 and R14 is independently a C1-4 alkyl or H
(Schmid et al teaches R2, equivalent to claimed R13, is independently C1-12 alkyl [0055] and the hydrogen of the NH bonded to R2 is equivalently R14 as claimed).

Regarding claim 30-31, Schmid et al teaches the composition according to claim 19, wherein component (A) is N- alkylthiophosphoric acid triamide 
(see Schmid et al at [0046] teaches the component (A) is N-n-butyl-thiophosphoric acid triamide (NBPT)).

Regarding claim 32, Schmid et al teaches the composition according to claim 19, wherein the composition further comprises a solvent
(see Schmid et al at [0233] teaching composition Q4 further contains a solvent).

Regarding claim 34, Schmid et al teaches the composition according to claim 19, wherein the component (B) is present in an amount of 2% to 25% by weight based on the total weight of the composition
(see Schmid et al teaching the amines (L1) in composition Q4 are present in amounts of not more than 22 wt% and at least 3 wt% [0063], thus anticipating the claimed range of 2 to 25% by weight).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al (US 2020/0157018 A1) (effectively filed 12/23/2014) as evidenced by PubChem (“n-Butylphosphorothioic triamide”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/) regarding claim 19, and further in view of Iannotta et al (AU 2012/352485 B2) regarding claim 33.

Regarding claim 33, Schmid et al teaches the composition according to claim 32, but does not explicitly disclose wherein said solvent is a compound having the general formula (X):
                     
    PNG
    media_image7.png
    351
    393
    media_image7.png
    Greyscale

 wherein: m is an integer of 1 to 10; R31 and R32 is independently H, a C1-10 alkyl group, a C1.10 alkenyl group, or a phenyl group. However, Iannotta et al discloses a similar fertilizing composition comprising an alkyl thiophosphoric triamide and a solvent comprising a dioxolane compound [claim 1, pg. 34] 

    PNG
    media_image8.png
    227
    284
    media_image8.png
    Greyscale

wherein: n is an integer of 1 to 12; R6 and R7 represent hydrogen (H) or a C1-C14 alkyl group, alkenyl or phenyl radical [0095]. Iannotta further discloses the solvent system of the invention has improved characterized for stabilizing NBPT, low toxicity and good storage [00233]. Iannotta et al and Schmid et al are analogous inventions in the field of fertilizers containing NBPT. 
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the solvents of Schmid et al with a dioxolane like that described in Iannotta et al. One of ordinary skill in the art would have been motivated to do so because dioxolane improves NBPT stability, increased storage and low toxicity (Iannotta [00233]).

Claims 19-24, 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wallenhorst et al (US 2018/0112103A1) (effectively filed 04/13/2015) in view of Schmid et al as evidenced by PubChem (“2-[2-(Dimethylamino)ethoxy]ethanol”, 2021, accessed from www.pubchem.ncbi.nlm.nih.gov/) (referenced hereinafter as “PubChem2”) regarding claim 24.  

Regarding claims 19 and 20, Wallenhorst et al teaches a composition comprising granular substances such as fertilizers [0027, lines 1-2] that include urea [0028, col. 2, line 4], urease inhibitors [0027, line 9] or mixtures thereof [0027, line 12] but does not explicitly detail a compound (A) that is at least one (thio)phosphoric acid triamide of general formula (I) as claimed 
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a urease inhibitor like N-alkylthiophosphoric acid triamides like that described in Schmid et al in the composition of Wallenhorst et al. One of ordinary skill in the art would have been motivated to do so because N-alkylthiophosphoric acid triamides are most effective at producing stable urea-containing fertilizers (Wallenhorst  [0002-0003]). 
	Wallenhorst et al further teach at least one amine compound (B) selected from formula (III) as claimed (claim 20):

    PNG
    media_image9.png
    158
    415
    media_image9.png
    Greyscale

See Wallenhorst et al teaching a hydroxy group-containing amine compound [0021] selected from formula (IIa) [0056]:

    PNG
    media_image10.png
    117
    587
    media_image10.png
    Greyscale

4 is independently a C1 alkyl (see CH3 groups on the left terminal); 
R6 is independently a hydroxylalkyl group (see CH2CH2OH group on the right terminal);
R5 is a C1 alkyl group (see CH3 group on the right terminated nitrogen);
R7 is null when Y is oxygen.

Regarding claim 21, Wallenhorst et al teaches the composition according to claim 20, wherein R3, R4, R5 and R6 as defined in the general formula (III) are independently a C1-4 alkyl group
(see Wallenhorst et al teaching compound (IIIa) [0056] which reads on claimed formula (III)

    PNG
    media_image11.png
    189
    615
    media_image11.png
    Greyscale

wherein Y is nitrogen atom; a and b is independently an integer of 3; c is an integer of 1; 
and R3-6 is independently a C1 alkyl (see CH3 groups on the left and right terminals); 
R7 is a hydroxyalkyl group (CH2CH2CH3OH) when Y is nitrogen.

Regarding claims 22-23, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is a compound having general formula (VII) (claim 22):

    PNG
    media_image12.png
    202
    417
    media_image12.png
    Greyscale

wherein R21, R22, R23 and R24 as defined in the general formula (VII) are independently a C1-4 alkyl group (claim 23). As disclosed in the rejection of claims  20-21, Wallenhorst discloses a formula (IIIa) [0056] that reads on formula (VI), which is formula (III) with c as an integer of 1. 

Regarding claim 24, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is a compound having the general formula (IV):
   
    PNG
    media_image13.png
    359
    1038
    media_image13.png
    Greyscale

wherein: d is an integer of 2; e is an integer of 2 when d=2; 
R8 and R9, same or different, is a C1-4 alkyl group (CH3); 
R10 is H.

Regarding claims 28-29, Wallenhorst et al teaches the composition according to claim 19, wherein the amine compound is selected from the group consisting of:
3-3’iminobis(N,N-dimethylpropylamine) (TMBPA) [0061, line 13]
bis[2-(N,N-dimethylamino)ethyl] ether [0060, lines 11-12]
N,N,N’,N”,N”-pentamethyldiethylene triamine [0060, lines 10]

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731